Name: Commission Regulation (EEC) No 1487/81 of 27 May 1981 on the delivery of a consignment of butter as food aid to India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 81 Official Journal of the European Communities No L 145/5 COMMISSION REGULATION (EEC) No 1487/81 of 27 May 1981 on the delivery of a consignment of butter as food aid to India HAS ADOPTED THIS REGULATION : Article 1 The intervention agency referred to in the Annex shall arrange for delivery of the butter as food aid on the special conditions set out in the Annex. The provisions of Regulation (EEC) No 303/77 concerning the supply of butteroil shall apply as follows : (a) with regard to checking that the quality and pack ­ aging comply with the conditions laid down in the Annex to this Regulation , the provisions of Article 8 of Regulation (EEC) No 303/77 shall apply ; (b) with regard to application of the second subpara ­ graph of Article 14 ( 1 ) of Regulation (EEC) No 303/77, the references there given shall be con ­ sidered replaced by that given in note (2) in the Annex to this Regulation ; (c) the tendering security referred to in Article 15 ( 1 ) of Regulation (EEC) No 303/77 shall amount to 39-65 ECU per tonne of butter . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (3), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, India has requested the delivery of the quantity of butter set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as amended by Regulation (EEC) No 3474/80 (*) ; whereas, in parti ­ cular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 2) OJ No L 291 , 19 . 11 . 1979, p . 17. (3) OJ No L 134, 31 . 5 . 1980, p . 14 . b) OJ No L 43, 15 . 2. 1977, p . 1 . 0 OJ No L 363, 31 . 12. 1980, p . 50 . No L 145/6 Official Journal of the European Communities 3 . 6 . 81 ANNEX (') Consignment A B C 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 1312/80 ( 1980 programme) (EEC) No 1313/80 2. Beneficiary j India 3 . Country of destination &gt; 4. Total quantity of the consignment 200 tonnes 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butter Bought on the Community market 7 . Special characteristics and/or pack ­ aging See note (2) 8 . Markings on the packaging 'Butter supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community /' followed by : 'Bombay' | 'Calcutta' 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (3) 11 . Representative of the beneficiary responsible for reception 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 15 June 1981 3 . 6 . 81 Official Journal of the European Communities No L 145/7 Consignment D E F 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 1312/80 (1980 programme) (EEC) No 1313/80 2 . Beneficiary 1 India 3 . Country of destination \ 4. Total quantity of the consignment 200 tonnes 100 tonnes 100 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butter Bought on the Community market 7 . Special characteristics and/or pack ­ aging See note (2) 8 . Markings on the packaging 'Butter supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community /' followed by : 'Bombay' | 'Calcutta' 9 . Delivery period Delivery in August 1981 Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (3) 11 . Representative of the beneficiary responsible for reception 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 15 June 1981 No L 145/8 Official Journal of the European Communities 3 . 6 . 81 Consignment G H 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2. Beneficiary i India 3 . Country of destination 4. Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for British delivery 6. Origin of the butter Bought on the Community market 7. Special characteristics and/or pack ­ See note (2) aging 8 . Markings on the packaging 'Butter / Supplied to the Indian Dairy 'Butter / Supplied to the Indian Dairy Corporation under the food-aid Corporation under the food-aid programme of the European Economic programme of the European Economic Community / Bombay' Community / Calcutta' 9 . Delivery period Delivery in June 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (3) 11 . Representative of the beneficiary responsible for reception 12. Procedure to be applied to determine Mutual agreement the costs of supply 13 . Expiry of the time limit for submis ­ sion of tenders Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1 977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12, there must be a tendering procedure . (2) The unsalted butter must be made from pasteurized fresh cream and contain no colouring matters or neutralizes . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications : fat content : minimum 82 % , water content : maximum 16%, non-fat dry matter content : maximum 1-5% , pH between 6 and 6-7 . The packaging must conform to the specifications laid down in Article 5 (2) and (3) of Regulation (EEC) No 685/69 . The butter must be transported at a temperature between  18 and  10 °C (0 and 14 °F). Yeast and mould : below 20 per gram . (3) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .